DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendments filed on 06/12/2019 are acknowledged.
Claims 11-19 are pending for examination. Claims 1-10 are cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “second means in the housing for detecting skin resistance” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to the specification, the second means is interpreted as “measuring contact pins 11 and the light source 15”, see paragraph [0040] of the PGPUB.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “first means for generating vibrations and including an electric motor having a shaft carrying an eccentric weight such that rotation of the shaft vibrates the housing” in claim 11.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regard to claim 18, “the contacts” lacks of sufficient antecedent basis. If the “contacts” refers to “the contact pins” recited in claim 17, it is suggested the limitation should be amended accordingly.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric et al. (USPGPUB 2009/0177068) in view of Laudadio (USPN 5,931,793). In regard to claim 11, Stivoric discloses an apparatus (Figs. 12-34 and 40 and associated descriptions) for diagnosing diabetic foot (intended use which has insufficient patentable weight. It is noted that the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02), the apparatus comprising: a housing (elements 405, Figs. 12-18 and associated descriptions); first means in the housing for generating vibrations and including an electric motor vibrates the housing (elements 455 and 805, Figs. 18 and 22-26 and associated descriptions; [0137]); and second means in the housing for detecting skin resistance (GSR sensor 465 and/ or GSR sensor 825, Figs. 13, 20, 24, and 26-27 and associated descriptions; [0139]; indicators/ LCD 475 and 1025, Figs. 12, 15-17, and 27-29 and associated descriptions).
Stivoric does not specifically disclose the motor has a shaft carrying an eccentric weight such that rotation of the shaft vibrates the housing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the vibration motor of the apparatus (Stivoric) with the vibration motor as taught by Laudadio to yield predictable results, since both devices are medical sensing apparatuses and one of ordinary skill in the art would have recognized that the vibration motor as taught by Laudadio is an alternative equivalent motor for providing vibrations to the housing/ user. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.
In regard to claim 12, Stivoric as modified by Laudadio discloses all the claimed limitations except the vibrations have a frequency of 64 Hz. However, Stivoric as modified by Laudadio discloses the motor provides tactile feedback to the wearer ([0137] of Stivoric; low frequency, Col 3 lines 44-47 of Laudadio). One of ordinary skill in the art would have recognized that different user may have different sensitivity of the tactile feedback. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different frequencies of the tactile feedback through investigations/ experiments in order to find the optimal frequency/ frequencies for the tactile feedback. The rationale would have been “obvious to try”, see KSR International Co. v. Teleflex Inc., 550 USPQ2d 398, 421(2007). 

In regard to claim 15, Stivoric as modified by Laudadio discloses a printed circuit board with electrical and/or electronic components for control and/or evaluation (PCBs 445 and 860, Figs. 18 and 26 and associated descriptions of Stivoric).
In regard to claim 16, Stivoric as modified by Laudadio discloses a pushbutton for switching electrical functions (elements 470 and 1020, Figs. 12, 16-18, and 28 and associated descriptions).
In regard to claim 19, Stivoric as modified by Laudadio discloses the printed-circuit board is configured to carry out a self-test (checks the output of battery monitor, [0147] of Stivoric).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stivoric and Laudadio as applied to claims 11-13, 15-16 and 19 above, and further in view of Al-Ali et al. (USPGPUB 2006/0220881). In regard to claim 14, Stivoric as modified by Laudadio discloses a plurality of light sources (LED indicators/ LCD 475 and 1025, Figs. 12, 15-17, and 27-29 and associated descriptions; battery level, [0147] of Stivoric) but does not specifically disclose a plurality of light sources that emit respective colors for each of a plurality of value ranges.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicators (Stivoric as modified by Laudadio) to incorporate color LEDs and associated elements/ functions as taught by Al-Ali, since both devices are medical monitoring devices and one of ordinary skill in the art would have recognized that color LEDs provides better visual information of the battery level. The rationale would have been to better display the battery to the user. 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stivoric and Laudadio as applied to claims 11-13, 15-16 and 19 above, and further in view of Lee (USPN 9,237,869). In regard to claim 17, Stivoric as modified by Laudadio discloses a rechargeable battery connected to the printed-circuit board (rechargeable battery 450, Fig. 18 and associated descriptions of Stivoric) and the second means including contact pins for detecting skin resistance (GSR sensor 465 and/ or GSR sensor 825, Figs. 13, 20, 24, and 26-27 and associated descriptions of Stivoric) but does not specifically disclose the contact pins also serving for charging the rechargeable battery.
Lee teaches a device comprises contact pins for detecting skin resistance and also serving for charging the rechargeable battery (GSR electrodes 106a and 106b, Fig. 4 and associated descriptions).

In regard to claim 18, Stivoric as modified by Laudadio and Lee discloses the contacts are integrated into a front end of the housing (Fig. 13 of Stivoric) and a switch knob is carried on a rear end thereof (Fig. 12 of Stivoric).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferree et al. (USPGPUB 2017/0312515) teaches an apparatus for providing transcutaneous electrical nerve stimulation (TENS) therapy to a user (Figs. 1-4 and associated descriptions) comprises a housing (elements 101, 102, and 103, Figs. 1-4 and [0088]), a vibration motor ([0189]) and electrodes for impedance sensing (elements 420 and 432, Fig. 3 and associated descriptions).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/           Primary Examiner, Art Unit 3791